Citation Nr: 0739658	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-03 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to August 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by the RO in Waco, Texas.  In February 
2006 and February 2007, the veteran requested a Travel Board 
hearing; each time he later withdrew the request.  At the 
veteran's request, the Board has advanced the case on the 
docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 
C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service or in the first postservice year, and a 
preponderance of the evidence is against finding that such 
disability is related to service. 

2.  Tinnitus was not manifested in service; it is not shown 
that any current tinnitus might be related to the veteran's 
service, to include as due to noise trauma therein.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A July 2005 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was also advised to submit evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess, supra.  As this decision does not address any 
effective date or disability rating matters, the veteran is 
not prejudiced by any timing defect as to this notice.

Regarding VA's duty to assist, the veteran has not submitted 
(or identified for VA to obtain) any postservice medical 
records; he has indicated that there is no such evidence.  He 
was afforded a VA examination.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

II. General Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

II. Analysis

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records (SMRs) are silent for 
complaints, findings, or diagnosis pertaining to a hearing 
loss disability of either ear or to tinnitus.  On service 
separation examination, his spoken and whispered voice 
hearing were each 15/15, bilaterally.  

On March 2005 VA audiological evaluation, the veteran 
complained of difficulty understanding speech clearly and of 
severe tinnitus.  He reported that these problems had been 
progressive since the 1950s.  Audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
65
70
LEFT
40
50
65
70
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 in the left ear.  The 
diagnoses were tinnitus and mild, falling to severe, 
sensorineural hearing loss, bilaterally.  The audiologist 
noted that there was no evidence of ear or hearing problems 
during the veteran's active duty, and opined that any finding 
of a relationship between the claimed disabilities and 
service aircraft noise exposure would be speculative, based 
on the medical records.  

VA audiological evaluation in March 2005 established that the 
veteran has both a bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385, and tinnitus.  As his 
separation document shows that he served in Naval aviation, 
it is also not in dispute that he likely was exposed to some 
degree of noise trauma in service.  However, since a hearing 
loss disability and tinnitus were not manifested in service, 
and sensorineural hearing loss was not manifested in the 
first postservice year, service connection for hearing loss 
or tinnitus on the basis that such disability was manifested 
in service and persisted, or on a presumptive basis (for 
sensorineural hearing loss as a chronic disease, i.e., 
organic disease of the nervous system) under 38 U.S.C.A. 
§ 1112 is not warranted.

While the veteran may still establish service connection for 
hearing loss and/or tinnitus by presenting competent evidence 
of a nexus between such disabilities and service/events 
therein, he has presented no such evidence.  Notably, the 
only competent (medical) evidence on point, the opinion of 
the March 2005 VA examiner, is to the effect that it would be 
speculative (and therefore insufficient to establish service 
connection) to relate the current disabilities for which 
service connection is sought to aircraft noise exposure in 
service.  Notably, the first evidence of these disabilities 
was more than fifty years postservice.  A lengthy time 
interval between service and the earliest medical 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Because the 
veteran is a layperson and does not have the necessary 
medical training, his own opinion that his bilateral hearing 
loss and tinnitus are related to service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, a preponderance of the evidence is 
against these claims, and they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


